Citation Nr: 9920192	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  98-00 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an effective date prior to January 1, 1989, 
for a 100 percent rating for service-connected asthma with 
pulmonary emphysema.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran had active service from August 1950 to August 
1952.  This appeal arises from rating decisions by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  In April 1989, the RO denied the 
veteran's claim of entitlement to an increased rating for 
service-connected asthma with pulmonary emphysema.  The 
veteran appealed.  In June 1997, the Board granted the 
veteran's claim and assigned a 100 percent evaluation.  In 
September 1997, the RO determined that the effective date for 
the veteran's 100 percent disability rating for his service-
connected asthma with pulmonary emphysema was August 26, 
1990.  The veteran appealed the issue of entitlement to an 
earlier effective date.  In November 1997, the RO determined 
that the effective date was January 9, 1989.  


FINDINGS OF FACT

1.  In a December 1988 decision, the Board denied the 
veteran's claim of entitlement to restoration of a 60 percent 
disability evaluation for service-connected asthma with 
pulmonary emphysema, rated as 30 percent disabling. 

2.  On January 9, 1989, the RO received a claim of 
entitlement to an increased rating for service-connected 
asthma with pulmonary emphysema, rated as 30 percent 
disabling; this disability was subsequently assigned a 100 
percent rating with an effective date of January 9, 1989.

3.  The evidence does not show that the veteran's asthma with 
pulmonary emphysema warranted a 100 percent disability rating 
anytime between December 29, 1988 and January 8, 1989.


CONCLUSION OF LAW

The criteria for an effective date prior to January 9, 1989 
for a 100 percent rating for service-connected asthma with 
pulmonary emphysema have not been met.  38 U.S.C.A. § 5110 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.400(o)(2) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the claims folders shows that in a decision dated 
December 28, 1988, the Board denied the veteran's claim of 
entitlement to restoration of a 60 percent disability 
evaluation for service-connected asthma with pulmonary 
emphysema, rated as 30 percent disabling.  The Board also 
denied a claim of entitlement to a total rating on the basis 
of individual unemployability due to service-connected 
disability (TDIU).  That decision is final.  38 U.S.C.A. 
§§ 7103(a), 7104(b) (West 1991 & Supp. 1998). 

In a "congressional inquiry" received on January 9, 1989, 
the RO received a letter from the veteran's congressman in 
which disagreement was expressed with the Board's December 
1988 decision.  In particular, it was argued that a recent VA 
examination was incomplete.  No accompanying evidence was 
submitted at the time of the congressional inquiry.  

The RO construed the congressional inquiry as a claim of 
entitlement to an increased rating for service-connected 
asthma with pulmonary emphysema, rated as 30 percent 
disabling.  See 38 C.F.R. § 3.400(o)(2) (1998).  The RO 
denied the veteran's increased rating claim in April 1989, 
and the veteran appealed.  In June 1997, after several 
remands, the Board granted the veteran's increased rating 
claim, and evaluated the veteran's asthma with pulmonary 
emphysema as 100 percent disabling.  In September 1997, the 
RO assigned an effective date of August 26, 1990.  The 
veteran filed a notice of disagreement as to the assigned 
effective date.  In November 1997, the RO determined that the 
proper effective date for the veteran's 100 percent rating 
was January 9, 1989.

A review of the veteran's substantive appeal, received in 
January 1998, shows that he argues that the correct effective 
date for his 100 percent evaluation for asthma with pulmonary 
emphysema should be sometime in 1987.  He argues that the 
evidence shows that he was totally disabled due to this 
disability at that time, and that he was given an inadequate 
VA examination in January 1988.  Therefore, an effective date 
in 1987 is requested.

The statutory and regulatory provisions explicitly specify 
that except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(1998).  

For claims for increased disability compensation, an increase 
in disability compensation may be granted from the earliest 
date on which it is factually ascertainable that an increase 
in disability occurred if the claim for an increase is 
received within 1 year from that date.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

In this case, the veteran's claim for an increased rating for 
his asthma with pulmonary emphysema, which eventually 
resulted in a 100 percent evaluation, was received on January 
9,  1989.  Therefore, the veteran may be entitled to an 
effective date as early as January 9, 1989, the date of 
receipt of the claim, if the evidence shows that this 
disability was totally disabling.  In this regard, the Board 
observes that although 38 C.F.R. § 3.400(o)(2) allows for an 
effective date of up to one year prior to the receipt of an 
increased rating claim in some circumstances, the Board's 
December 28, 1988 decision is final and binding.  See 
38 U.S.C.A. §§ 7103(a), 7104(b ); 38 C.F.R. §§ 3.104, 
3.105(a).  Therefore, subject to the exceptions discussed 
infra, the Board's December 28, 1988 decision prevents 
assignment of an effective date prior to December 28, 1988 
for an award of a rating in excess of 30 percent for the 
veteran's asthma with pulmonary emphysema.  The Board further 
points out that, given the finality of the aforementioned 
December 1988 Board decision, and notwithstanding references 
in the RO's April 1989 decision to evidence which predated 
the Board's December 1988 decision, the veteran's claim for 
an earlier effective date may not be based on consideration 
of any evidence which was of record at the time of the 
Board's December 1988 decision.  See 38 U.S.C.A. § 5110(a). 

The Board finds that the preponderance of the evidence shows 
that it was not factually ascertainable that the veteran's 
asthma with pulmonary emphysema was of such severity that it 
warranted a 100 percent rating at any time between December 
29, 1988 and January 8, 1989 (inclusive).  The Board 
therefore concludes that the earliest possible effective date 
is the date commensurate with the date that the RO received 
the veteran's claim, i.e., January 9, 1989, and that the 
correct effective date for the veteran's assignment of a 100 
percent rating for his asthma with pulmonary emphysema is 
January 9, 1989.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2). 

The Board further notes that the claims file does not contain 
a communication which meets the requirements for an informal 
claim, such that his claim may be considered to have been 
received prior to January 9, 1989.  There were no other 
submissions received by VA between the Board's December 28, 
1998 decision and January 9, 1989.  There is therefore no 
basis for finding that an informal claim was filed, such that 
an effective date prior to January 9, 1989 is warranted under 
38 C.F.R. § 3.155 (1998). 

There are two remaining avenues by which the veteran may be 
afforded an effective date prior to January 9, 1989 for his 
100 percent disability rating for his service-connected 
asthma with pulmonary emphysema.  First, a Board decision is 
final unless the Chairman orders reconsideration of the 
decision.  38 U.S.C.A. § 7103(a) (West 1991 & Supp. 1998).  
However, review of the veteran's claims folder does not 
reveal any communication that could be construed as a motion 
for reconsideration.  Second, an earlier effective date may 
be granted on the basis of clear and unmistakable error (CUE) 
in a prior RO decision, see 38 U.S.C.A. § 7105; 8 C.F.R. §§ 
3.104, 3.105(a), or a prior Board decision.  Specifically, 
with regard to Board decisions, since the time of the 
December 1988 Board decision, Public Law No. 105-111 (Nov. 
21, 1997), codified at 38 U.S.C.A. §§ 5109A and 7111, was 
passed and now permits challenges to earlier final decisions 
of the Board on the grounds of CUE.  See 64 Fed.Reg. 2134-
2139 (Jan. 13, 1999) to be codified at 38 C.F.R. § 20.1404 
(1998).  Therefore, in theory, an effective date prior to 
January 9, 1989 may be granted if the veteran can show clear 
and unmistakable error in the Board's December 1988 decision 
(as well as any other prior final RO or Board decision which 
determined that the veteran's service-connected asthma with 
pulmonary emphysema was properly evaluated at less than 100 
percent).  

However, the U.S. Court of Appeals for Veterans Claims 
(Court) has held that claims for findings of CUE in prior 
rating decisions must be raised with specificity. More 
specifically, in Fugo v. Brown, 6 Vet. App. 40 (1993), the 
Court held that "simply to claim CUE on the basis that 
previous adjudications had improperly weighed and evaluated 
the evidence can never rise to the stringent definition of 
CUE.  Similarly, neither can broad-brush allegations of 
'failure to follow the regulations' or 'failure to give due 
process,' or any other general, non-specific claim of 
'error'" be considered valid CUE claims."  Id. at 44.  In 
this case, a review of the congressional inquiry, received in 
January 1989, shows that the veteran argued that a January 
1988 VA examination was inadequate, and that the Board 
otherwise incorrectly weighed the evidence.  Such assertions 
do not constitute a valid claim of CUE.  Id; see also Crippen 
v. Brown, 9 Vet. App. 412, 418 (1996).  The Board therefore 
finds that the veteran has not made a specific allegation of 
error in the Board's December 1988 rating decision, or any 
other final RO or Board decision, such that a claim of CUE 
has been raised. 

The veteran's claim for an increased rating for his service-
connected asthma with pulmonary emphysema was received 
January 9, 1989, and there is no evidence to show that the 
veteran was entitled to a 100 percent rating between December 
29, 1988 and January 8, 1989 (inclusive).  Therefore, the 
earliest effect date which may be assigned for the veteran's 
100 percent rating is January 9, 1989 (the date of receipt of 
his claim), and the Board finds that there is no legal basis 
for it to grant an effective date prior to January 9, 1989.  

The Court has held that where, as in the appellant's case, 
the law and not the evidence is dispositive of the claim, the 
claim should be denied because of lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Therefore, the appellant's claim for effective date prior to 
January 9, 1989 for his 100 percent evaluation for service-
connected asthma with pulmonary emphysema must be denied.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400. 



ORDER

Entitlement to an effective date prior to January 9, 1989 for 
a 100 percent rating for service-connected asthma with 
pulmonary emphysema is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

